— Order granting plaintiff’s motion for examination of a witness before trial reversed on the law and the facts, without costs, and motion denied, with leave to renew on a showing that an examination should be had in respect to testimony that will be material and necessary to the issues. The testimony sought of the witness is hearsay and, therefore, not material and necessary on the trial of the action. Motion to dismiss appeal dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.